UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7491



HERBERT ALONZO ROBINSON,

                                              Plaintiff - Appellant,

          versus


WILLIAM BRIGHTHARP, Captain at Lieber Correc-
tional Institution; MICHAEL SHEEDY, Associate
Warden of Lieber Correctional Institution;
THIERRY D. NETTLES, Captain; MAE BROWN, of the
Institutional Classification Committee, all in
their individual and official capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-99-2539-2-17AJ)


Submitted:   February 10, 2000         Decided:     February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert Alonzo Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Alonzo Robinson appeals from the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Robinson v. Brightharp, No. CA-99-2539-2-17AJ

(D.S.C. Sept. 20, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2